Citation Nr: 1751009	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-18 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Hartford, Connecticut.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The record was also held open for 30 days to allow for the submission of additional evidence.

Following that hearing, the Board remanded the case for further development in March 2015.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran should be scheduled for a new VA examination.

The Veteran contends he has a disability of bilateral hearing loss due to his military service.  At the February 2015 hearing, the Veteran testified to the undersigned Veterans Law Judge he was willing and able to report for an examination.  The Board remanded his case to the AOJ, who promptly contacted the Veteran to schedule a VA examination at the Northampton VA Medical Center (VAMC) to assess any hearing loss and render an opinion on etiology.  

The Veteran would not agree to report for a Northampton VAMC audiological examination.  Rather, he sent audiological evaluation results conducted by the University of Connecticut Speech and Hearing Clinic to VA.  However, a medical diagnosis and an opinion linking any current hearing loss to the Veteran's active duty are required for entitlement to service connection.  In May 2015, the Veteran expressed to VA willingness to attend the examination, but requested a location closer to him.

In regards to VA examinations, where a veteran without adequate reason does not respond to an order to report for the examination within one year from the date of request, the claim for benefits will be considered abandoned.  See 38 C.F.R. § 3.158(b) (2017).  If a Veteran does not report for an examination without good cause, his original compensation claim would be rated based upon the evidence of record.  See 38 C.F.R. § 3.655(a)-(b).

In this case, the Veteran responded to VA in regards to scheduling a hearing loss examination well within one year.  Thus, the Veteran has not abandoned his claim.  His request for an alternate, more convenient location in closer proximity to his home for attending this examination suffices as good cause for missing an examination.  Therefore, he shall be afforded an audiological examination, scheduled at the closest available VAMC.  

Finally, in regards to the University of Connecticut audiological evaluation record, the Veteran's representative indicated an expectation to have his hearing re-evaluated in February 2016.  As there may be outstanding treatment records, such as from 2015 through the present, the AOJ should attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  A specific request should be made for treatment records from the University of Connecticut Speech and Hearing Clinic from 2016 and 2017.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Notify the Veteran that it is his responsibility to report for a scheduled examination and the necessity of his cooperation with the examiner.  

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be noted whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development, the AOJ should schedule an examination at the available VA facility closest to the Veteran to determine the nature and etiology of any present hearing loss.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

In the present case, the Veteran claims that his hearing loss began as a result of experiencing acoustic trauma in service.  The Veteran's DD-214 shows his specialty was a motor transport operator and he was awarded the Expert Badge for rifle and hand grenade.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and February 2015 hearing testimony.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to service, including any noise exposure therein.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




